PER CURIAM:
Michael J. Smith appeals the district court’s order denying his motion to compel a Fed.R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Smith, No. 4:01-cr-00067-JBF-AL (E.D.Va. Mar. 7, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED